Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 13-20, 22-37 and 46-57 are under consideration in the instant Office Action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 5/18/2020 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 36 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The instantly claimed antibodies comprising the claimed 6 CDRs, in SEQ ID
NOs: 25-27 and 31-33, are not anticipated or obvious over the prior art. There are multiple -synuclein antibodies taught in the prior art, such as 9E4 antibody, but the instantly claimed antibody is not found in the prior art. The instantly claimed CDRs are found in the disclosed aslo0543 antibody of instant specification (see pages 13-24, 20, 33-34) but are not found in the prior art. The instantly claimed antibody, with the required CDR’s was isolated from phage display libraries see Examples 1-3 of the instant specification). The instantly claimed antibodies are capable of reducing levels of -synuclein in patients with an -synucleinopathy like Parkinson's disease, as taught by the instant specification. The prior art, Bae et al., 2012 (IDS) as an example, also teaches that other -synuclein antibodies, including 9E4, are able to treat patients with -synucleinopathy such as Parkinson's disease and dementia with Lewy bodies. There are multiple examples that these antibodies, -synuclein antibodies, are capable of treating this patient population.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anita Varma on 8/31/2022.

The application has been amended as follows: 
13. An antibody or antigen-binding fragment thereof that binds human -synuclein, wherein the antibody or antigen-binding fragment thereof comprises:
 a) three heavy chain CDRs having sequences: 
(i) H-CDR1 of SEQ ID NO: 25,
(ii) H-CDR2 of SEQ ID NO: 26, and 
(iii) H-CDR3 of SEQ ID NO: 27, and 
b) three light chain CDRs having sequences: 
(i) L-CDR1 of SEQ ID NO: 31, 
(ii) L-CDR2 of SEQ ID NO: 32 and 
(iii) L-CDR3 of SEQ ID NO: 33.

14. The antibody or antigen-binding fragment thereof, according to claim 13, wherein the antibody or antigen-binding fragment thereof is an IgA, IgD, IgE, IgM, IgGI1, IgG2, lgG3 or IgG4 antibody or antigen-binding fragment thereof.

15. The antibody or antigen-binding fragment thereof, according to claim 13, wherein the antibody or antigen-binding fragment thereof is an IgG1 antibody or antigen-binding fragment thereof that comprises a L234F/L235E/P331S triple mutation in the Fc region.

16. The antibody or antigen-binding fragment thereof, according to claim 13, wherein the antibody or antigen-binding fragment thereof competes with antibody aslo0452 ngl-3 for binding to human -synuclein.  

17. The antibody or antigen-binding fragment thereof, according to claim 13, wherein the antibody or antigen-binding fragment thereof binds to the same epitope on human -synuclein as antibody aslo0452 ngl-3.

18. The antibody or antigen-binding fragment thereof according to claim 13, wherein the antibody or antigen-binding fragment thereof is fused with a transporter molecule for delivery across the blood-brain barrier (BBB). 

19. The antibody or antigen-binding fragment thereof according to claim 18, wherein the transporter molecule is 
a) an immunoglobulin-derived polypeptide comprising BBBt0626gl or a blood-brain barrier-penetrable fragment thereof, or 
b)  BBBt0626 or a blood-brain barrier-penetrable fragment thereof, or 
c) or BBBt0632gl or a blood-brain barrier-penetrable fragment thereof.

23.  The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof reduces cell to cell transfer of -synuclein in vivo.  

28. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof binds pathological forms of -synuclein.  

29. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof reduces -synuclein levels in the brain interstitial fluid and/or in the cerebrospinal fluid.

30. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain region comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 24.  

31. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain region comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 24.  

32. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain region comprising the amino acid sequence of SEQ ID NO: 24.  

33. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable light chain region comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 30.  

34. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable light chain region comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 30.  

35. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable light chain region comprising the amino acid sequence of SEQ ID NO: 30.

46. A method of treating an -synucleinopathy in a patient, the method comprising administering to the patient an antibody or antigen-binding fragment thereof, according to claim 13.  

Cancel 47. 

48. The method according to claim 46, wherein the -synucleinopathy is selected from Parkinson's disease (PD), dementia with Lewy bodies (DLB), and multiple system atrophy (MSA).

50. A pharmaceutical composition comprising an antibody or antigen- binding fragment thereof, according to claim 13, and a pharmaceutically acceptable excipient.  

51. An isolated nucleic acid molecule encoding the antibody or antigen-binding fragment thereof, according to claim 13.

55. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain region comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 24 and a variable light chain region comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 30.  

56. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain region comprising the amino acid sequence of SEQ ID NO: 24 and a variable light chain region comprising the amino acid sequence of SEQ ID NO: 30.  

57. The antibody or antigen-binding fragment thereof of claim 13, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain region comprising the amino acid sequence of SEQ ID NO: 22 and a light chain region comprising the amino acid sequence of SEQ ID NO: 28.


Conclusion
Claims 13-20, 22-37, 46 and 48-57 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649